Citation Nr: 1634408	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-02 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Navy from April 1963 to October 1969.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

In the case of a veteran who served in the Republic of Vietnam during the Vietnam Era, which is true of the Veteran in this case, service connection will also be presumed for certain specified diseases based on presumed exposure to herbicides agents in Vietnam.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).  The United States Court of Appeals for the Federal Circuit has held that in order for the presumption of herbicide exposure to apply under this regulation, qualifying service in the Republic of Vietnam must have involved service on the landmass of Vietnam or on its inland waterways.  Haas v. Peake, 525 F.3d 1168, 1193-95 (Fed. Cir. 2008).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014), 38 C.F.R. § 3.307(d), are also satisfied.  Acute and subacute peripheral neuropathy was one the listed diseases.  Effective September 6, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See Notice, 78 Fed. Reg. 173, 54763 -54766 (September 6, 2013).  The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply.  To effectuate this change, VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset."  Under these amendments, early-onset peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient.  There is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy.  Rather, early onset peripheral neuropathy must manifest within one year of herbicide exposure, for presumptive purposes.

The Veteran claims entitlement to service connection for peripheral neuropathy as a result of his in-service exposure to herbicides, including Agent Orange.  He contends that he served aboard the U.S.S. ABNAKI (ATF-96) and was involved in salvage operations in "brown water" bodies of water in the Republic of Vietnam.

The Veteran's service personnel records reflect that he served aboard the U.S.S. ABNAKI (ATF-96) from approximately October 21, 1965 to January 12, 1968.  These records also indicate that the Veteran was commended for his participation in the successful salvage of the U.S.N.S. GEIGER and U.S. ARMY LT 454.  

Based on the Veteran's claim of herbicide exposure in Vietnam, the RO attempted to verify that the Veteran served in the Republic of Vietnam.  The service department's response to this inquiry indicated that the Veteran served aboard the U.S.S. ABNAKI (ATF-96) and that this ship was in the official waters of the Republic of Vietnam from May 21, 1966 to June 24, 1966; August 25, 1966 to September 26, 1966; October 25, 1966 to October 30, 1966; September 15, 1967 to October 17, 1967; October 19, 1967 to October 24, 1967; and November 27, 1967 to January 1, 1968.

Moreover, in a December 2011 statement, a fellow service-member named D. L. H. indicated that he served with the Veteran aboard the U.S.S. ABNAKI (ATF-96) and that they participated in the salvage operation of the U.S.N.S. GIEGER, U.S.S. CLARK COUNTY, LST-601, and "going up the MeKong River to tow the YRBM-16 from Vietnam . . . for repairs after it was mined."

Finally, the Veteran submitted Deck Logs from the U.S.S. ABNAKI (ATF-96) indicating that the ship participated in the salvage operations which involved it maneuvering up and down a "mud bottom" river with the YRBM-16 under tow.

VA has compiled a list of ships associated with service in Vietnam and exposure to Agent Orange.  Under 38 C.F.R. § 3.307(a)(6)(iii), for veterans who served aboard ships operating on the inland waterways of Vietnam, the evidence must establish that the ship was on the inland waterways and that the Veteran was aboard at that time.  The U.S.S. ABNAKI (ATF-96) does not appear on that list.  However, the list is not complete, and the presumption of herbicide exposure should not be denied solely because the Veteran's ship is not on the list.  Given that the evidence of record demonstrates that the U.S.S. ABNAKI (ATF-96) was involved in salvage operations on one of the Republic of Vietnam's inland waterways and because at least one of those operations occurred during the period of time during which the Veteran served aboard the ship, the Board finds that Veteran's herbicide exposure is presumed.  38 C.F.R. § 3.307(a)(6)(iii).
As to the claim of entitlement to service connection for peripheral neuropathy on a presumptive basis due to exposure to herbicides, the law is clear that the peripheral neuropathy must be "early onset," having manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service.  In this case, the objective evidence of record is negative for a diagnosis of peripheral neuropathy until 2010.  Thus, based on the evidence of record, the Board observes that service connection on a presumptive basis may not be granted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

While the evidence does not establish when the Veteran's symptoms of peripheral neuropathy manifested to a degree of 10 percent or more, service connection for peripheral neuropathy based on herbicide exposure may still be granted with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

A review of the record reveals that the Veteran has not been afforded a VA examination regarding his diagnosed peripheral neuropathy.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, the RO or Appeals Management Center (AMC) must schedule the Veteran for an appropriate examination to determine the etiology of the Veteran's peripheral neuropathy.  In particular, the examiner must provide a medical opinion addressing whether the Veteran's peripheral neuropathy is etiologically related to any incident of service, including to the Veteran's exposure to herbicides while serving in Vietnam.  See Combee, 34 F.3d at 1042; see also Stefl v. Nicholson, 21 Vet. App. 120(2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).




Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran must be afforded a VA examination by a physician with sufficient expertise to address whether he has peripheral neuropathy attributable to his military service or the effects of exposure to herbicides.  All pertinent evidence of record should be made available to and reviewed by the examiner. 

After reviewing the evidence of record, including the Veteran's statements, the examiner must conduct a thorough physical evaluation of the Veteran.  Thereafter, the examiner must provide a medical opinion addressing whether there is a 50 percent or better probability that the Veteran's current peripheral neuropathy is related to his military service, given his presumed exposure to herbicides during his period of service in Vietnam.

The supporting rationale for the opinions must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  After completing the above action, and any other development indicated by any response received as a consequence of the actions taken in the paragraph above, the RO/AMC must readjudicate the Veteran's claim for service connection for peripheral neuropathy, to include as secondary to in-service herbicide exposure.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC must provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond, before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




